Citation Nr: 9919783	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to March 
1985.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a left 
shoulder disorder, low back disorder, and posttraumatic 
stress disorder (PTSD).  

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in January 1998.  At this 
hearing, the veteran withdrew the issue of entitlement to 
service connection for PTSD.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a right shoulder 
disorder at his January 1998 hearing.  It does not appear 
that the RO has adjudicated this issue.  Additionally, the 
Board observes that the RO has adjudicated several additional 
issues; however, no notices of disagreement are of record as 
to these issues, thus, the Board does not have jurisdiction 
over the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  Competent evidence linking a post service left shoulder 
disorder to an injury in service has not been presented.

2.  Competent evidence showing a nexus between the veteran's 
low back disorder and his active service is not of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a left shoulder 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contended that he incurred a fracture of the left 
shoulder and a low back disorder as a result of his several 
car accidents in service.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

I.  Left shoulder

Service medical records indicate that the veteran was in 
several car accidents during service but do not show any 
complaints, treatment, or diagnosis of a left shoulder 
disorder during service.  A discharge examination is not of 
record.

A July 1985 x-ray study of the left shoulder by Grady 
Hospital reveals a nondisplaced fracture of the acromial 
process with no definite acromioclavicular separation.  A 
September 1986 x-ray study of the left shoulder by Grady 
Hospital shows no evidence of fracture, dislocation, or other 
significant osseous abnormality.  A September 1986 x-ray of 
the acromioclavicular joint indicated that the veteran had a 
history of popping in the left shoulder on lifting.  The x-
ray studies revealed findings compatible with a grade II 
acromioclavicular separation.

A February 1990 VA medical record indicates that the veteran 
was seen complaining of chronic left shoulder pain.  He 
reported that he used to move furniture.  On evaluation, 
there was no gross deformity of the left shoulder.  There was 
crepitus with movement and limited range of motion because of 
pain.  The diagnosis was left shoulder pain, musculoskeletal.

Private medical records from June 1993 to July 1994 from 
Grady Hospital show that the veteran was treated in June 1993 
for multiple injuries after a moped accident and gunshot 
wound.  There were no complaints, findings, or diagnosis of a 
left shoulder disorder.

At a January 1996 VA examination, the veteran complained of a 
painful left shoulder since a motor vehicle accident in 
California in 1993.  On evaluation, left shoulder forward 
elevation was 55 degrees and left shoulder abduction was 40 
degrees.  The examiner noted that the veteran appeared to be 
in much distress due to bilateral shoulder discomfort.  A x-
ray study of the bilateral shoulders revealed cystic changes 
involving the greater tuberosities and would support rotator 
cuff impingement syndrome in the right clinical setting.  The 
diagnoses included bilateral shoulder arthralgia, 
posttraumatic. 

At his January 1998 hearing, the veteran testified that he 
was involved in several accidents in service including a jeep 
accident in 1982 and another accident 1 year later.  The 
veteran reported that he was thrown from the jeep, injured 
his left shoulder and was required to wear a sling for 2 
years. The veteran also testified that he had been involved 
in a moped accident since service but did not injure his left 
shoulder in such accident.  The veteran stated that his 
doctors wanted him to have surgery on his left shoulder, but 
that he did not have money or coverage for such surgery. 

In January 1998, the RO contacted Grady Hospital and 
requested copies of medical records from such facility.  In a 
March 1998 response, the Grady Medical Records Department 
certified that they were unable to locate any information on 
the veteran.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   While 
the veteran can state that he injured his left shoulder 
during service, he cannot state that his current left 
shoulder disorder resulted from such injury.  This does not 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, although the VA examiner 
diagnosed posttraumatic arthralgia of the left shoulder, he 
did not indicate that this disability was due to the 
veteran's injuries in service.  Thus, there is no medical 
opinion of record indicating a nexus between the veteran's 
left shoulder disorder and his active service.  In view of 
the absence of that fact, his allegation that there is some 
relationship to inservice injuries is unsupported. Therefore, 
the Board concludes that the veteran's claim for service 
connection for a left shoulder disorder is not well grounded.  
Accordingly, the claim for service connection for a left 
shoulder disorder is denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Low back disorder

Service medical records indicate that the veteran was in 
several car accidents during service and show that the 
veteran was seen on one occasion complaining of low back 
pain.  A diagnosis was not provided.  A discharge examination 
is not of record.

A July 1985 x-ray study of the lumbar and cervical spine by 
Grady Hospital reveal no evidence of fracture and well 
maintained disc spaces.    

Private medical records from June 1993 to July 1994 from 
Grady Hospital show that the veteran was treated in June 1993 
for multiple injuries after a moped accident and gunshot 
wound.  There were no complaints, findings, or diagnosis of a 
low back disorder.

During a January 1996 VA examination, the veteran reported 
injuring his back in a motor vehicle accident in California 
in 1993.  On evaluation of the lumbar spine, range of motion 
exercises revealed forward bending to 45 degrees, backward 
extension to 20 degrees, bilateral rotation to 40 degrees, 
and straight leg raising to 40 degrees.  The diagnoses 
included low back pain syndrome, posttraumatic.

At his January 1998 hearing, the veteran testified that he 
injured his back in multiple jeep accidents during service 
and has experienced low back pain since that time.  He 
reported that his back bothered him when he walked or stood 
for long periods of time and prevented him from bending over.  
He reported that he wore a back brace to keep his back 
straight.  The veteran also testified that he had been 
involved in a moped accident since service but did not injure 
his back in such accident.  

As stated previously, the veteran is competent to report that 
on which he has personal knowledge, that is that he injured 
his back in service.  Layno, 6 Vet. App. 470.  However, he 
cannot state that his current back disorder resulted from 
such injury.  This does not serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires competent medical evidence which indicates that 
the claim is plausible or possible.  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In the instant case, 
although the VA examiner diagnosed posttraumatic low back 
pain syndrome, he did not indicate that such disorder 
resulted from the veteran's injuries in service.  Thus, there 
is no medical opinion of record indicating a nexus between 
the veteran's low back disorder and his active service.  In 
view of the absence of that fact, his allegation that there 
is some relationship to inservice injuries is unsupported. 
Therefore, the Board concludes that the veteran's claim for 
service connection for a low back disorder is not well 
grounded.  Accordingly, the claim for service connection for 
a low back disorder is denied.  38 U.S.C.A. § 5107 (West 
1991).

ORDER

Service connection for a disorder of the left shoulder is 
denied.  Service connection for a low back disorder is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

